Citation Nr: 1021013	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for recurrent 
lumbosacral strain (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend, F.M.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
October 1940 to October 1945 and from October 1947 to 
September 1966.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an August 2008 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Sioux Falls, South Dakota, that granted a 10 percent 
rating effective from April 2008.  

In June 2009, the Veteran testified during a hearing before 
the undersigned.  A transcript of the hearing is associated 
with the claims file.  

In July 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, 
for additional development and consideration.  At that time, 
the Board noted that in February 2009, the Veteran raised a 
claim of entitlement to service connection for a bilateral 
knee disorder as due to his service-connected low back 
disability and referred the matter to the RO for further 
consideration.  However, it does not appear that the RO has 
yet considered this claim and it is, again, referred to the 
RO for appropriate development and adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately a review of the evidence in this case reveals 
that the RO/AMC did not fully comply with the Board's July 
2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board are not complied with, 
the Board commits error as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).

In its July 2009 remand, the Board directed the RO/AMC to 
obtain any medical records related to treatment of the 
Veteran's back.  See 38 C.F.R. § 3.159(c) (2009).  While some 
of the ordered development was accomplished, including 
obtaining treatment records from the Pine Ridge Indian Health 
Service, the RO/AMC failed to obtain outstanding VA treatment 
records identified by the Veteran.  In light of Stegall, 
further development is required.

Significantly, following the Board's July 2009 remand, in 
August 2009, the Veteran submitted a signed release (VA Form 
21-4142) that identified treatment records concerning his 
lower back problems at the VA Medical Center (VAMC) in Hot 
Springs, South Dakota, from 2006 to at least that time.  
However, it does not appear that the AMC obtained the VAMC 
Hot Spring records, although they may be potentially highly 
pertinent to his claim.  Stegall.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	 Obtain all medical records regarding 
the Veteran's treatment at the VAMC in 
Hot Springs, South Dakota, for the 
period from 2006 to the present, and 
any additional VA and non-VA medical 
records identified by him.  If these 
records are unavailable, or the search 
for them otherwise yields negative 
results and further attempts to obtain 
these records would be futile, this 
must be documented in the claims file 
and the Veteran notified in accordance 
with 38 C.F.R. § 3.159(c)(2).

2.	Readjudicate the claim in light of any 
additional evidence.  If the claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give him and his 
representative an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



